DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-19 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-11 and 16-18, there is no teaching or suggestion in the art of record disclosing a display module comprising a main flexible printed circuit board and a secondary flexible printed circuit board configured in accordance with claim 1, wherein the driving circuit is configured to provide signals to the signal line through both the main flexible printed circuit board and the secondary flexible printed circuit board.  Therefore, independent claim 1 is deemed allowable along with its dependent claims 2-11 and 16-18.
Regarding claims 12-15 and 19, there is no teaching or suggestion in the art of record disclosing a method for manufacturing a display module comprising the steps of providing a main flexible printed circuit board and a secondary flexible printed circuit board as in accordance with claim 12, in combination with providing a driving circuit to provide signals to the signal line through both the main flexible printed circuit board and .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M MENZ whose telephone number is (571)272-1877. The examiner can normally be reached Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/DOUGLAS M MENZ/Primary Examiner, Art Unit 2897                                                                                                                                                                                                        11/6/21